Appeal by defendant from a judgment of the Supreme Court, Kings County (Krausman, J.), rendered August 30, 1983, convicting him of assault in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
*244Defendant’s challenge to the plea allocution has not been preserved for appellate review on direct appeal from the judgment of conviction because of his failure to move to withdraw the plea prior to sentencing pursuant to CPL 220.60 (3) (see, People v Claudio, 64 NY2d 858). Nor do we deem it appropriate to review this issue pursuant to our authority to review unpreserved issues in the interest of justice. Finally, we find no justification for modifying this negotiated sentence (see, People v Kazepis, 101 AD2d 816). Lazer, J. P., Gibbons, Weinstein and Lawrence, JJ., concur.